Case 3:18-cv-01174-BJD-JRK Document 77 Filed 05/06/19 Page 1 of 5 PageID 3074




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

   CITY OF JACKSONVILLE,
   FLORIDA, and JEA,

   Plaintiffs,

   v.                                                    Case No.: 3:18-CV-1174-J-39JRK

   MUNICIPAL ELECTRIC
   AUTHORITY OF GEORGIA,

   Defendant.
   _______________________________/

        CITY OF JACKSONVILLE’S SUPPLEMENTAL BRIEF CONCERNING THE
             IMPACT OF THE DISMISSAL OF MEAG’S GEORGIA ACTION

           Plaintiff, the CITY OF JACKSONVILLE, FLORIDA (the “City”), through its

   undersigned counsel and pursuant to the Court’s Endorsed Order (Doc. 75) dated April 22,

   2019, submits this supplemental brief concerning the impact of the dismissal of the lawsuit

   filed by Defendant, Municipal Electric Authority of Georgia (“MEAG”), against JEA in the

   U.S. District Court for the Northern District of Georgia (“Georgia Action”).

           The City fully endorses the points presented in JEA’s supplemental brief filed

   contemporaneously herewith. MEAG’s arguments in its motion to stay, motion to transfer,

   and its opposition to Plaintiffs’ motions to remand (See Docs. 30, 34, 39) that rely on the

   existence of the Georgia Action are moot now that the Georgia Action has been dismissed.

   MEAG’s appeal the dismissal of the Georgia Action does not change the fact that the

   principles underlying the first-filed rule are no longer implicated. The first-filed rule (when it

   applies) is a judge-made equitable rule of discretion that seeks to further the just, speedy, and
Case 3:18-cv-01174-BJD-JRK Document 77 Filed 05/06/19 Page 2 of 5 PageID 3075




   inexpensive determination of an action by providing a mechanism for deciding which of two

   federal trial courts should hear a dispute. There is only one district court case now, and no

   other “first-filed case” to justify a stay, dismissal, or transfer of this case. At a minimum, the

   lack of an active parallel district court action would be a sufficient “compelling

   circumstance” to warrant departure from the first-filed rule. See Manuel v. Convergys Corp.,

   430 F.3d 1132, 1135 (11th Cir. 2005). Moreover, the Georgia Court’s conclusion that MEAG

   had not suffered an injury-in-fact when it commenced its Georgia Action because JEA has

   continued to pay MEAG under the PPA ($1 million each month) and has said it would

   continue doing so until the court rules the PPA invalid is tantamount to a conclusion that the

   Georgia Action was an anticipatory suit whereby MEAG rushed to the courthouse without

   actually having suffered an injury. See, e.g., Ven-Fuel, Inc. v. Dep’t of the Treasury, 673 F.2d

   1194, 1195 (11th Cir. 1982) (holding an equitable consideration in declining to apply the

   first-filed rule is “whether the declaratory judgment action was filed in apparent anticipation

   of the other pending proceeding”).

          The fact that MEAG decided to file an appeal rather than commence what would be a

   “second-filed” case in Georgia speaks volumes about MEAG’s priorities in this litigation.

   MEAG would rather delay resolution of the merits of this case (merits that hinge on

   important and complex issues of Florida law) than litigate anywhere other than in Georgia.

   MEAG’s main litigation strategy has been to do whatever it can (including filing a needless

   appeal coupled with an improper motion in the Eleventh Circuit to enjoin JEA from

   continuing this action) in order to litigate important issues of Florida law in Georgia. MEAG

   places greater importance on continuing to fight over venue than on actually reaching a



                                                   2
Case 3:18-cv-01174-BJD-JRK Document 77 Filed 05/06/19 Page 3 of 5 PageID 3076




   speedy disposition of the merits of this dispute. MEAG would have this Court wait

   indefinitely until the Eleventh Circuit rules on the appeal of the Georgia Action and then, in

   the unlikely event that the case is remanded, wait even longer until the Georgia district court

   decides the first-file rule. And, there is no guarantee that even if the Georgia Action is

   remanded that the Georgia court would enforce the first-filed rule. MEAG’s naked delay

   tactics are completely contrary to the goal expressed in Rule 1 to “secure the just, speedy,

   and inexpensive determination of every action.” Fed. R. Civ. P. 1.

           The important issues of Florida state and local law warrant consideration via the

   Florida state court system. As has been explained in previous filings, the significant issues of

   Florida state and local law include, whether the PPA is unconstitutional under the Florida

   constitution due to its improper entanglement of JEA with private interests in violation of

   Article VII, § 10, whether the PPA is an impermissible delegation by JEA to MEAG and the

   other co-owners of decision making authority over a major portion of its debt, and whether

   MEAG disregarded the City Charter by failing to seek City Council approval. MEAG is

   charged with knowing these limitations on JEA’s authority to contract. Harris v. Sch. Bd. of

   Duval Cty., 921 So. 2d 725, 735 (Fla. 1st DCA 2006) (“A person who contracts with the

   government is presumed to know the law . . . .”). The issues in this case raise significant

   concerns for the citizens of Duval County and the Consolidated Government of the City of

   Jacksonville. The case should be decided in Florida (preferably state court) and it is time to

   put the venue fight to rest and begin to address the merits of the important questions in this

   case.




                                                  3
Case 3:18-cv-01174-BJD-JRK Document 77 Filed 05/06/19 Page 4 of 5 PageID 3077




          WHEREFORE, Plaintiff, the City of Jacksonville, Florida, respectfully requests that

   this Honorable Court: (1) deny MEAG’s motion to stay (Doc. 30); (2) deny MEAG’s motion

   to transfer (Doc. 34); and (3) grant Plaintiffs’ motions to remand this case to the Circuit

   Court of the Florida Fourth Judicial Circuit, Duval County, Florida, Division CV-G (Docs.

   28 & 29).

   DATED this 6th day of May 2019.

                                                     OFFICE OF GENERAL COUNSEL

                                                     /s/ Jacob J. Payne
                                                     Jacob J. Payne
                                                     Assistant General Counsel
                                                     Fla. Bar No. 0639451
                                                     Tiffiny Douglas Safi
                                                     Assistant General Counsel
                                                     Fla. Bar No. 682101
                                                     117 West Duval Street, Suite 480
                                                     Jacksonville, Florida 32202
                                                     Phone: (904) 630-1700
                                                     Fax: (904) 630-1316
                                                     jpayne@coj.net; Garelick@coj.net
                                                     tsafi@coj.net; kmoran@coj.net
                                                     Counsel for the City of Jacksonville

                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY on the 6th day of May, 2019, I electronically filed the
   foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice
   of electronic filing to the following CM/ECF Participants: none.

                                                     OFFICE OF GENERAL COUNSEL

                                                     /s/ Jacob J. Payne
                                                     Jacob J. Payne
                                                     Assistant General Counsel
                                                     Fla. Bar No. 0639451
                                                     Tiffiny Douglas Safi
                                                     Assistant General Counsel
                                                     Fla. Bar No. 682101



                                               4
Case 3:18-cv-01174-BJD-JRK Document 77 Filed 05/06/19 Page 5 of 5 PageID 3078




                                            117 West Duval Street, Suite 480
                                            Jacksonville, Florida 32202
                                            Phone: (904) 630-1700
                                            Fax: (904) 630-1316
                                            jpayne@coj.net; Garelick@coj.net
                                            tsafi@coj.net; kmoran@coj.net
                                            Counsel for the City of Jacksonville




                                       5
